On the merits;
Land, J.
The object of this suit is the recovery of the sum of seven hundred and ninety dollars, the amount of certain expenses incurred in carrying into effect the provisions of the Act of the Legislature entitled “ An Act relative to elections in the parish of Orleans,” approved March 19th, 1857.
The ground of defence to the action is, that the Act of the Legislature above mentioned is unconstitutional, null- and void.
In the suit of the State of Louisiana v. The City of New Orleans, recently decided by us, we held that the Act in question was free from all constitutional objections.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court, ordering a peremptory mandamus to issue, commanding the defendants, Adam Giffin, Treasurer, and Thomas Théard, Comptroller of the city of New Orleans, to pay 'to the relator, Hubert Gerard, the sum of seven hundred and ninety dollars, and costs of suit, be affirmed, with the costs of this appeal,
Merrick, C. J., and Buchanan, J., dissent in this case, for the reasons assigned in the case of the State against the City, recently decided.